
	
		I
		112th CONGRESS
		1st Session
		H. R. 2271
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Royce (for
			 himself and Mr. Connolly of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit the awarding of contracts by the Federal
		  Government to Chinese entities until the People’s Republic of China signs the
		  WTO Agreement on Government Procurement.
	
	
		1.FindingsCongress finds the following:
			(1)The Agreement on Government Procurement
			 (GPA) is a plurilateral agreement among 41 members of the World Trade
			 Organization (WTO) that provides reciprocal market access for certain
			 government procurement projects.
			(2)Members of the GPA
			 submit schedules containing lists of covered government entities, as well as
			 goods and services that are open to bidding by firms of the other GPA
			 members.
			(3)The People’s
			 Republic of China became an official observer of the GPA committee in February
			 2002, and formally applied for GPA membership in December 2007, when it
			 submitted its first offer.
			(4)The United States,
			 along with several other major GPA parties, deemed China’s accession bid
			 unacceptable.
			(5)China submitted a
			 follow-up bid to join the GPA on July 9, 2010, that was viewed as an
			 improvement from its previous offer, but was ultimately unacceptable to all GPA
			 members, in part because the Chinese offer excluded purchases by local and
			 provincial governments as well as state-owned enterprises.
			(6)Chinese entities
			 continue to be awarded United States Government contracts, despite not being a
			 party to the GPA.
			(7)Concerns remain
			 over China’s alleged discriminatory procurement practices and policies against
			 foreign firms.
			(8)China estimated
			 its public procurement market at $110,000,000,000 in 2009.
			(9)The United States
			 Department of Commerce estimated the Chinese public procurement market could be
			 as high as $200,000,000,000 or more in its report entitled Doing
			 Business in China, 2011 Country Commercial Guide for United States
			 Companies.
			(10)The European
			 Chamber of Commerce’s report, Public Procurement in China: European
			 Business Experiences Competing for Public Contracts in China found that
			 China’s overall public procurement market could be worth over 7 trillion
			 RMB. FIEs (Foreign Invested Enterprise) competing for this market face numerous
			 significant non-market challenges.
			(11)Congress urges
			 the Chinese Government to end these discriminatory practices against United
			 States businesses.
			2.Prohibition on
			 Government contracts
			(a)ProhibitionNo department or agency of the United
			 States may enter into any contract with any Chinese entity for the procurement
			 of goods or services until the Peoples Republic of China becomes a signatory to
			 the Agreement on Government Procurement.
			(b)DefinitionsIn
			 this section:
				(1)Agreement on
			 government procurementThe
			 term Agreement on Government Procurement means the Agreement on
			 Government Procurement referred to in section 101(d)(17) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3511(d)(17).
				(2)Chinese
			 entityThe term Chinese
			 entity means any entity—
					(A)which is located
			 in the People’s Republic of China; and
					(B)the majority of
			 the equity or other ownership interests of which are owned or controlled by the
			 Government of the People’s Republic of China or by Chinese nationals.
					3.Effective
			 dateSection 2 applies to
			 contracts entered into on or after the date of the enactment of this
			 Act.
		
